internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-112592-01 date date legend company state city properties year d1 d2 dollar_figurea dollar_figureb y dear this responds to a letter dated date together with subsequent correspondence submitted on behalf of company requesting a ruling that the rental income derived from the operation of its rental properties does not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts plr-112592-01 company was incorporated in state on d1 and was a c_corporation until it filed an election to be treated as an s_corporation effective d2 company owns several commercial plots of land the properties located in city state which are rented primarily for the purpose of y company is responsible for the maintenance of the properties including outside lighting side walks and parking lots fences and gates and all plumbing and electrical requirements of the tenants company also provides routine maintenance consisting principally of cleaning snow removal and repairs in addition company provides toilet facilities pay telephone facilities assistance with unloading of tenants’ trucks and assistance with tenants’ moving of heavy equipment by providing forklift and forklift operators for all tenants company employs a full time maintenance staff whose responsibilities include policing the common areas periodically assisting tenants with repair and maintenance needs and contracting meeting with and overseeing the work of various contractors and subcontractors in addition company utilizes a number of outside vendors to supply other needed services including sanitation fence installation paving plumbing and sewer installation of sprinkler systems security and fire protection and electrical services company also handles the usual leasing and administrative functions involved in overseeing the management of the properties including securing tenants negotiating leases billing and rent collection and dispute resolution according to the information submitted company received or accrued dollar_figurea in rents and paid_or_incurred dollar_figureb in relevant expenses with respect to the properties in year law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be a subchapter_s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether plr-112592-01 real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion after applying the law to the facts submitted and representations made we conclude that the rental income company receives from the properties is not passive_investment_income under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether company otherwise satisfies the s_corporation eligibility requirements under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
